     Case 1:20-mj-04049-LMR Document 5 Entered on FLSD Docket 11/30/2020 Page 1 of 1

                                           MINUTE ORDER                                                     Page 1

                                    Magistrate Judge Edwin G. Torres
                        King Building Courtroom 10-5                             Date: 11/25/20      Time: 1:30 p.m.
Defendant: Matthew Erausquin                    J#: 18078-509    Case #: 20-4049-MJ-REID
AUSA: Eli Rubin                                          Attorney: Chris Amolsch – ED/ Virginia
Violation: Warr/Complt/E/D/VA/Sex Trafficking                   Surr/Arrest Date:       YOB:

Proceeding: Ptd & Removal                                            CJA Appt:
Bond/PTD Held: Yes        No         Recommended Bond: Ptd
Bond Set Pretrial Detention - STIPULATED                  Co-signed by:
at:
     Surrender and/or do not obtain passports/travel docs       Language: English
      Report to PTS as directed/or            x’s a week/month by           Disposition:
      phone:          x’s a week/month in person                            Defendant consents to appear by VTC
      Random urine testing by Pretrial
      Services                                                              The parties STIPULATE to Pretrial
      Treatment as deemed necessary                                         Detention, with the right to revisit
      Refrain from excessive use of alcohol                                 (NO HEARING HELD). The Court finds
      Participate in mental health assessment & treatment                   Waiver is knowing and voluntary and
      Maintain or seek full-time employment/education                       accepts the ORAL Waiver of Removal
      No contact with victims/witnesses, except through counsel             and defendant is ordered removed to
      No firearms                                                           the ED/Virginia.
      Not to encumber property
      May not visit transportation establishments
      Home Confinement/Electronic Monitoring and/or
      Curfew          pm to           am, paid by
      Allowances: Medical needs, court appearances, attorney visits,
      religious, employment
      Travel extended to:
                                                                             Time from today to ________ excluded
      Other:                                                                 from Speedy Trial Clock
NEXT COURT APPEARANCE       Date:           Time:           Judge:                          Place:
Report RE Counsel:
PTD/Bond Hearing:
Prelim/Arraign or Removal:
Status Conference RE:
D.A.R. EGT-01-11-25-2020-ZOOM – 1:37 pm                              Time in Court: 4
                                     s/Edwin G. Torres                                     Magistrate Judge
